Citation Nr: 0727333	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  03-35 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for chronic pain 
syndrome.

2.  Entitlement to service connection for depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from May 1976 to July 1981 and 
from January 1982 to January 1997.

This appeal comes before the Board of Veterans Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In April 2007, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Albuquerque, New 
Mexico, RO.  At the hearing, the veteran appeared to raise 
the issue of entitlement to service connection for hearing 
loss.  This issue has not been developed for appellate review 
and is referred to the RO for appropriate action. 

Subsequent to the hearing, the veteran submitted additional 
and waived initial RO consideration of this evidence.  See 38 
C.F.R. § 20.1304(c) (2006).



FINDINGS OF FACT

1.  The veteran does not have a separately compensable 
chronic pain syndrome that was caused or made worse by his 
service-connected disorders.

2.  The veteran's diagnosed depression is due to his service-
connected disorders.



CONCLUSIONS OF LAW

1.  The veteran does not have a separately compensable 
chronic pain syndrome secondary to any of his service-
connected disorders.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 4.10, 4.14, 4.40, 4.45 
(2006).

2.  The veteran has depression that is secondary to his 
service-connected disorders. 38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for depression.  Therefore, no further development is needed 
with respect to this claim.

As to the claim for service connection for chronic pain 
syndrome, the VA has a duty to indicate which portion of 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf, which 
was accomplished by a January 2005 letter.  Additional notice 
of the five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided by a March 2006 letter to the veteran.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, notice 
was provided prior to the appealed June 2005 decision in 
keeping with Pelegrini.  

Also, the letter asked the veteran to provide any evidence in 
his possession that pertained to the claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains post-service medical treatment records.  The 
veteran has not identified any further outstanding and 
relevant evidence.  Solicitation of a medical opinion is not 
necessary because (as discussed in detail below) there is no 
indication that the claimed disorder is of service origin.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a).  
38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.310(a) permit 
service connection for aggravation of a non-service-connected 
condition that is proximately due to or the result of an 
already service-connected disability but, however, 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Chronic Pain Syndrome

The veteran contends that he suffers from chronic pain 
syndrome as a result of his service-connected disorders.  In 
particular, he testified that he receives ongoing pain 
management for various service-connected disorders.  

The evidence of record shows that the veteran is service-
connected for various disorders and in particular, is 
diagnosed has having a chronic low back disorder (which is 
currently rated as 60 percent disabling) and left and right 
knee disorders (each rated as 10 percent disabling).  Several 
medical records show that the veteran receives ongoing 
treatment and medication for pain management of his service-
connected back disorder.  

An April 2007 letter was received from a VA physician's 
assistant who stated that he currently followed the veteran 
for his pain management needs.  The physician's assistant 
felt that the veteran's chronic pain condition was a direct 
consequence of from the injuries that he sustained while on 
active duty.   

Although the veteran feels that he is entitled to 
compensation for chronic pain arising from his service-
connected disorders, VA regulation clearly states that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14.  

Here, the veteran's low back and bilateral knee disabilities 
are predicated on pain on use and functional loss (limited 
range of motion) due to pain and fatigue.  Thus, to award a 
separate compensable evaluation for chronic pain associated 
with the veteran's service-connected low back and knee 
disorders would constitute pyramiding, and is thus not 
warranted.

In sum, the Board finds that service connection for chronic 
pain syndrome is not warranted because the veteran's chronic 
pain associated with his service-connected low back and knee 
disabilities have already been taken into account in 
accordance with 38 C.F.R. §§ 4.40 and 4.45.  The award of 
service connection for a separate disability is not 
warranted.

Depression

The veteran has been diagnosed as having depression, and has 
testified that he believes that his depression is secondary 
to his service-connected disorders.

In an April 2007 statement, a VA physician's assistant 
acknowledged that the veteran suffered from chronic pain 
which he felt was a direct consequence from injuries that the 
veteran sustained while on active duty.  He further opined 
that the veteran suffered from depression as a result of his 
chronic pain condition and the limitations it has caused him.  
He emphasized that countless peer-reviewed medical articles 
attest to this fact.  There are no differing medical opinions 
of record.  

As noted, disability that is proximately due to or the result 
of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. 
§ 3.310(a).  Here, an April 2007 VA physician's assistant 
opined that the veteran's depression was a result of the 
chronic pain condition arising from his service connected 
disorders and the limitations it has caused in his life.  The 
requirements of 38 C.F.R. § 3.310(a) thus are met, and 
service connection for depression as due to the veteran's 
service-connected disorders is granted.





ORDER

Entitlement to service connection for chronic pain syndrome 
is denied.

Entitlement to service connection for depression is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


